Citation Nr: 1521584	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO. 13-07 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to February 14, 2011 and in excess of 60 percent from February 14, 2011 forward for ischemic heart disease.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 22, 2013.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The RO granted increased ratings of 30 percent prior to February 14, 2011 and 60 percent from February 14, 2011 forward for the Veteran's ischemic heart disease in a May 2013 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran submitted a formal application for TDIU in March 2013. Based on this application, and for reasons explained in further detail below, the Board finds that the issue of entitlement to TDIU prior to March 22, 2013 has been raised by the record. The title page has been updated accordingly.

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In the September 2011 rating decision, the RO denied entitlement to TDIU. Although the Veteran did not appeal the denial of TDIU, TDIU is considered part of the increased rating claim as the Veteran asserts he is unemployable at least in part due to his service-connected cardiovascular disability.  In an April 2013 rating decision, the RO granted a 100 percent schedular evaluation for the Veteran's service-connected posttraumatic stress disorder (PTSD) and entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s). Accordingly, TDIU is moot from March 22, 2013, as the Veteran is, effective as of that date, in receipt of a 100 percent schedular rating and SMC at the housebound rate. See Bradley v. Peake, 22 Vet. App. 280, 294 (2009). However, as the 100 percent rating and grant of SMC were not effective until March 22, 2013, entitlement to TDIU is only moot from March 22, 2013 forward. 

As TDIU is part and parcel of an increased rating claim and the Veteran has asserted he is unable to work at least in part due to his ischemic heart disease, the Board finds that the issue of entitlement to TDIU prior to March 22, 2013 has been raised by the record. However, no notice concerning TDIU has been provided. Therefore, on remand the Veteran should be provided with proper notice of the evidence necessary to substantiate a claim of entitlement to TDIU.

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In his March 2015 testimony the Veteran and his representative indicated that his private physician had written an opinion concerning his METs levels over the course of the appeal. See March 2015 Hearing Transcript at 9. However, upon review of the claims file no such opinion appears to be of record. As the Veteran has indicted that this opinion is relevant to his claim for an increased rating, on remand the Veteran must be requested to submit this opinion. Further, the Veteran should also be requested to identify and either submit or authorize for release any further relevant private treatment records concerning his ischemic heart disease.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran indicated during his March 2015 hearing that his ischemic heart disease had worsened since his last examination. Specifically, the Veteran stated that his current METs level is approximately three, which is lower than the METs level of six that was estimated by the March 2011 VA examiner. As there is an allegation of an increase in severity of the Veteran's low back disability since his last VA examination, the Board finds it must remand the claim for a new examination. 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. 

Then, conduct any further development of the claim deemed necessary.

2. Contact the Veteran and request that he identify all sources of treatment for his heart disability. He should also be asked to either submit or authorize for release all private treatment records associated with his claimed heart disability, to include the March 2015 medical opinion referenced during his hearing. See March 2015 Hearing Transcript at 9. Appropriate action should be taken to obtain identified records.

3. Obtain any outstanding VA treatment records.

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a heart disease examination to determine the current severity of the Veteran's ischemic heart disease. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. All requisite testing should be performed.

The examiner should also provide information concerning the functional impairment that results solely from the service-connected heart disease which may affect his ability to function and perform various occupational tasks.

5. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




